DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, the Amendment and Response to Final Office Action (“Amendment/Response”) filed on 07 September 2022, has been entered.
 
Status of the Claims
The currently pending claims in the present application are claims 1-20 of the Amendment/Response.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “system” of claims 1-8 constitutes a machine under 35 USC 101, the “non-transitory computer readable storage medium” of claims 9-15 constitutes a manufacture under the statute, and the “method” of claims 16-20 constitutes a process under the statute. Accordingly, claims 1-20 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Amendment/Response as an example, the claim recites the following abstract idea limitations:
“Identify, from unstructured responses to an electronic survey question, indicators referenced within the unstructured responses of a set of impact factors corresponding to an entity associated with the electronic survey question, the set of impact factors comprising a plurality of contributors to a performance of the entity relative to a target for the entity.”
“Generate a set of impact-factor scores for the set of impact factors corresponding to the entity, the set of impact-factor scores representing quantified relationships between the set of impact factors and the target for the entity, an impact-factor score of the set of impact-factor scores comprising a numerical value indicating a strength of a relationship between an impact factor and the target.”
“Determine impact-factor rankings for the set of impact factors based on the set of impact-factor scores and relative performance scores of the entity indicating performance of the entity relative to at least one other entity for the set of impact factors.”
“Generate” “an interactive impact-factor indicator representing a suggested impact factor from among the set of impact factors based on the impact-factor rankings.”
“Provide,” “in response to a selection of the interactive impact-factor indicator, a ranked list comprising a ranked set of impact factors according to the impact-factor rankings, the ranked list comprising graphical indicators of the set of impact-factor scores and the relative performance scores.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as managing personal behavior or relationships or interactions between people, including following instructions (similar to Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015), per MPEP 2106.04(a)(2)(II)(C)), and thus, limitations of the claim fall under the certain methods of organizing human activity grouping of abstract ideas (see MPEP 2106.04(a)). Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “identify” step), evaluation (see, e.g., the claimed “determine” step), and judgment (see, e.g., the claimed “suggested impact factor” step), and thus, limitations fall under the mental processes grouping of abstract ideas. (See MPEP 2106.04(a).) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Amendment/Response as an example, the claim recites the following additional element limitations:
“A system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to” perform the steps outlined in the listing above.
The claimed “generate” step is “for display on a client device.”
The claimed “provide” step is “for display on the client device.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, and selecting a particular generic function for computer hardware to perform from within a range of functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); storing and retrieving information in memory, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, and requiring the use of software to tailor information and provide it to the user on a generic computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); mere data gathering for collection, analysis, and display, which courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)); and specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis in an attempt to limit the use of the abstract idea to a particular technological environment, which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Claims 2-8 depend from independent claim 1. Claim 2 recites additional abstract idea elements (e.g., the claimed “determining” “based on an R-squared coefficient”) that fall under the mathematical concepts grouping of abstract ideas for similar reasons as claim 1 (see MPEP 2106.04(a)). Claims 3-5 recite abstract idea elements expanding on those recited by claim 1, and thus, they also fall under the certain methods or organizing human activity grouping of abstract ideas for similar reasons as claim 1. Claim 6 recites abstract idea elements similar to those of claim 1 (e.g., the claimed “receive” “an indication,” “based on the selection of the filter parameter, filter,” and “provide” “a plurality of interactive impact-factor indicators” limitations), falling under the certain methods of organizing human activity grouping of abstract ideas at Step 2A, Prong One, for similar reasons as claim 1. Claim 6 also recites additional elements similar to those of claim 1 (e.g., the claimed “from the client device” and “for display on the client device” limitations), that fail to meet the criteria of Step 2A, Prong Two, for reasons similar to the additional elements of claim 1. Claim 7 recites abstract idea elements similar to those of claim 1 (e.g., the claimed “receiving” “an indication;” “based on the selection,” “tracking;” and “based on the impact” “updating” limitations), falling under the certain methods of organizing human activity grouping of abstract ideas at Step 2A, Prong One, for similar reasons as claim 1. Claim 7 also recites additional elements similar to those of claim 1 (e.g., the claimed “from the client device” limitation), that fail to meet the criteria of Step 2A, Prong Two, for reasons similar to the additional elements of claim 1. Claim 8 recites abstract idea elements similar to those of claim 1 (e.g., the claimed “determine, in response to a selection,” “one or more available actions” limitation), falling under the certain methods of organizing human activity grouping of abstract ideas at Step 2A, Prong One, for similar reasons as claim 1. Claim 8 also recites additional elements similar to those of claim 1 (e.g., the claimed “for display on the client device” limitations), that fail to meet the criteria of Step 2A, Prong Two, for reasons similar to the additional elements of claim 1. For at least these reasons, claims 2-8 are ineligible under 35 USC 101 based on rationales similar to those asserted against claim 1.
	Each of independent claims 9 and 16, while of different scope relative to independent claim 1, recites limitations similar to the limitations recited by independent claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claims 9 and 16 as patent ineligible. As a result, claims 9 and 16 are rejected under 35 USC 101 as ineligible for patenting.
	Claims 10-15 and 17-20 depend from one of independent claims 9 and 16. The dependent claims expand upon the limitations introduced by their respective independent claims. The ineligibility rationales applied in the rejection of the independent claims, however, also apply to the dependent claims. Further, claims 10-15 and 17-20, while of different scope relative to claims 2-8, recite limitations similar to those of claim 2-8. As such, the ineligibility rationales applied in the rejection of claims 2-8 also apply against claims 10-15 and 17-20. As a result, claims 10-15 and 17-20 also are rejected under 35 USC 101 as ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,248,648 B1 to Thomas et al. (“Thomas”), in view of various screenshots of pages from the Glint website, accessed via The Internet Archive Wayback Machine, and dated 15 August 2018 (“Glint”) 1.
Regarding independent claim 1, Thomas discloses the following limitations:
“A system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to” perform steps. Thomas discloses, in col. 14, ll. 3-11, “Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.” FIG. 1 of Thomas shows an assembly that reads on the claimed “system.” The computer processor, computer-readable medium, and computer program product, in Thomas, read on the claimed “at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to” perform processes.
“Identify, from unstructured responses to an electronic survey question, indicators referenced within the unstructured responses of a set of impact factors corresponding to an entity associated with the electronic survey question, the set of impact factors comprising a plurality of contributors to a performance of the entity relative to a target for the entity.” Thomas discloses, in col. 3, ll. 45-48, “the user interface receives comments from users in response to questions presented to the user by the online system or by other users via the online system 100.” Thomas also discloses, in col. 3, ll. 58 and 58, “The comment analysis module 150 analyzes comments 130.” Thomas also discloses, in col. 4, l. 66 to col. 5, l. 1, “The online system 100 determines a measure of satisfaction of the employees based on comments and feedback received from the employees.” Thomas also discloses, in col. 5, ll. 7-10, “The user interface 200 presents reports 240 based on the results of the surveys, for example, distribution of various types of statistics across various departments of the organization.” The identification of statistics for the organization, based on the analysis of comments of users responding to surveys, in Thomas, reads on the claimed “identify, from unstructured responses to an electronic survey question, indicators referenced within the unstructured responses of a set of impact factors corresponding to an entity associated with the electronic survey question.” FIG. 3 of Thomas shows examples (“Snippets”) reading on the claimed “unstructured responses.” The relationship between the statistics and the measure of satisfaction, in Thomas, reads on the claimed “the set of impact factors comprising a plurality of contributors to a performance of the entity relative to a target for the entity.” Additionally or alternatively, Glint (see below) teaches, on p. 16, “driver impact.” Glint also teaches, on  Glint also teaches, on p. 18, “to synthesize open-ended feedback and deliver insight” with a depiction of linked circles related to drivers. “Glint Inc.” is identified as the applicant in Thomas, and the teachings of Glint provide a more detailed explanation of aspects of Thomas. Note, for example, the many similarities between the depictions in Thomas and the depictions in Glint. 
“Generate a set of impact-factor scores for the set of impact factors corresponding to the entity, the set of impact-factor scores representing quantified relationships between the set of impact factors and the target for the entity, an impact-factor score of the set of impact-factor scores comprising a numerical value indicating a strength of a relationship between an impact factor and the target.” Establishing numerical values for the widgets and report elements, in FIG. 2 of Thomas, reads on the claimed “generate a set of impact-factor scores for the set of impact factors corresponding to the entity.” The relationship between the values for the widgets and report elements, and the measure of satisfaction or eSat, also shown in FIG. 2 of Thomas, reads on the claimed “the set of impact-factor scores representing quantified relationships between the set of impact factors and the target for the entity.” The contributions of the values for the widgets and report elements, to the measure of satisfaction or eSat, in Thomas, reads on the claimed “an impact-factor score of the set of impact-factor scores comprising a numerical value indicating a strength of a relationship between an impact factor and the target,” wherein the magnitude of a value is indicative of the claimed “strength of a relationship.” Additionally or alternatively, see the “Engagement” score in Glint (p. 11) and the “Scores” in Glint (p. 37).
Glint teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Thomas:
“Determine impact-factor rankings for the set of impact factors based on the set of impact-factor scores and relative performance scores of the entity indicating performance of the entity relative to at least one other entity for the set of impact factors.” FIG. 2 of Thomas shows a listing of elements under the heading “Scores,” wherein the listed elements read on the claimed “set of impact factors,” and the values associated with listed elements read on the claimed “impact-factor scores.” Thomas does not, however, appear to disclose determining impact-factor rankings or use of relative performance scores. Glint teaches, on p. 37, “Scores” and “Sort By: Highest Score.” The sorting of the scores by highest score, in Glint, reads on the claimed “determine impact-factor rankings for the set of impact factors based on the set of impact-factor scores.” Glint also teaches, on p. 19, “11 points below Company” and “28 points below Benchmark,” use of which reads on the claimed “determine impact-factor rankings for the set of impact factors based on the set of impact-factor scores and relative performance scores of the entity indicating performance of the entity relative to at least one other entity for the set of impact factors.” The use of company scores and Benchmarks, in Glint, reads on the claimed “based on” “relative performance scores of the entity indicating performance of the entity relative to at least one other entity for the set of impact factors.” Additionally or alternatively, the determining of data underlying the interface showing relative values of various drivers, on p. 16 of Glint, reads on the “determine impact-factor rankings” limitations.
“Generate, for display on a client device, an interactive impact-factor indicator representing a suggested impact factor from among the set of impact factors based on the impact-factor rankings.” Glint shows, on p. 16, a depiction of an interface including an “Empowerment” indicator on the right side menu, the indicator being highlighted due to its “Relative Weakness.” The displaying of the interface with the empowerment indicator, in Glint, reads on the claimed “generate, for display on a client device, an interactive impact-factor indicator.” The empowerment indicator being associated with a driver that impacts engagement, and being highlighted due to its level relative to levels of other drivers (e.g., “Career,” “Team,” “Prospects”), in Glint, reads on the claimed “interactive impact-factor indicator representing a suggested impact factor from among the set of impact factors based on the impact-factor rankings.”
“Provide, for display on the client device in response to a selection of the interactive impact-factor indicator, a ranked list comprising a ranked set of impact factors according to the impact-factor rankings, the ranked list comprising graphical indicators of the set of impact-factor scores and the relative performance scores.” Glint shows, on p. 16, one of the displayed interfaces, with elements of the interface providing information based on the driver selected from the listing on the right. The displaying of the interface, in Glint, reads on the claimed “provide, for display on the client device in response to a selection of the interactive impact-factor indicator.” The interface showing drivers positioned within a graphic based on their impact and scores, in Glint, reads on the claimed “a ranked list comprising a ranked set of impact factors according to the impact-factor rankings, the ranked list comprising graphical indicators of the set of impact-factor scores and the relative performance scores.”
Glint teaches a “People Success Platform” (see p. 2) similar to the claimed invention and to Thomas. As noted above, the applicant in Thomas is Glint Inc., and thus, Thomas and Glint appear to be directed toward different facets of the same systems and processes. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the platform in Thomas, to include the rankings and related rank-based information and interfaces, of Glint, to “give you visibility into the health or your organization,” as taught by Glint (see p. 2.)
Regarding claim 4, the combination of Thomas and Glint teaches the following limitations:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to identify the indicators of the set of impact factors by: identifying an unstructured response of the unstructured responses comprising a textual response to the electronic survey question.” Thomas teaches, in col. 3, ll. 39-44, “the online system 100 configures a user interface for presenting to the user 115 via the client application 125. The user interface presents one or more widgets that allow a user to enter comments, for example, a text box. The comments may be specified as natural language sentences.” Thomas teaches, in col. 5, ll. 2-4, “The measure of satisfaction is visualized using widgets 210. The user interface 200 presents information 220 describing comments received from the users. The user interface 200 presents information 220 describing questions presented to the users and information 230 describing comments received from the users. The user interface 200 presents reports 240 based on the results of the surveys, for example, distribution of various types of statistics across various departments of the organization.” The analyzing of comments in the text box in Thomas reads on the claimed “identifying an unstructured response of the unstructured responses comprising a textual response to the electronic survey question.”
“Determining that the textual response comprises a word or a phrase indicating at least one impact factor of the set of impact factors.” The word “team” being in the comment snippets and keyword cloud, in FIG. 3 of Thomas, and also in the report elements of the “Scores” section, in FIG. 2 of Thomas, reads on the claimed “Determining that the textual response comprises a word or a phrase indicating at least one impact factor of the set of impact factors.”
Regarding claim 6, the combination of Thomas and Glint teaches the following limitations:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client device, an indication of a selection of a filter parameter.” Use of the “Sort by” function of FIG. 2 of Thomas, the “Filters” function of FIG. 3 of Thomas, and/or the “Sort By” function shown on p. 8 of Glint, read(s) on the claimed “receive, from the client device, an indication of a selection of a filter parameter.”
“Based on the selection of the filter parameter, filter the set of impact factors according to a numeric or categorical characteristic of unstructured responses corresponding to one or more impact factors from the set of impact factors.” Arranging information in the interfaces of FIG. 2 and/or FIG. 3 of Thomas, and/or in the interface on p. 8 of Glint, based on inputs into their sorting and filtering functions, read(s) on the claimed “based on the selection of the filter parameter, filter the set of impact factors according to a” “categorical characteristic of unstructured responses corresponding to one or more impact factors from the set of impact factors.”
“Provide, for display on the client device, a plurality of interactive impact-factor indicators corresponding to the filtered set of impact factors.” The listing of data elements in the interfaces of FIGS. 2 and 3 of Thomas, and/or in the interface on p. 8 of Glint, reads on the limitation. The rationales for combining the teachings of Thomas and Glint, as specified in the rejection of independent claim 1, also apply to this rejection of claim 6.
Regarding claim 7, the combination of Thomas and Glint teaches the following limitations:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to generate the set of impact-factor scores for the set of impact factors by: receiving, from the client device, an indication of a selection of the interactive impact-factor indicator.” Inputs associated with the “Sort by” interface element, in FIG. 2 of Thomas, the “Filters” interface element, in FIG. 3 of Thomas, and/or the “Sort By” interface element, on p. 8 of Glint, read on the claimed “receiving, from the client device, an indication of a selection of the interactive impact-factor indicator.” Additionally or alternatively, receiving highlighting of an interface element, such as that for “Team” in FIG. 2 of Thomas or for similar elements in Glint, reads on the claimed “receiving, from the client device, an indication of a selection of the interactive impact-factor indicator.”
“Based on the selection of the interactive impact-factor indicator, tracking, for a period of time, an impact of the impact factor associated with the interactive impact-factor indicator relative to other impact factors of the set of impact factors.” The depiction of scores of multiple data elements in the scores report section of the interface, in FIG. 2 of Thomas, resulting from a selection of “Most Recent” in the “Sort by” field, and/or similar depictions of elements in Glint (see p. 8), read(s) on the claimed “based on the selection of the interactive impact-factor indicator, tracking, for a period of time, an impact of the impact factor associated with the interactive impact-factor indicator relative to other impact factors of the set of impact factors,” wherein monitoring data to generate the various interface elements reads on the claimed “tracking, for a period of time, an impact of the impact factor” “relative to other impact factors.” Additionally or alternatively, the date-based tracking of the interface elements, such as that shown for the months of October to December for the “Team” interface element, in FIG. 2 of Thomas, reads on the claimed “tracking, for a period of time, an impact of the impact factor associated with the interactive impact-factor indicator relative to other impact factors of the set of impact factors.”
“Based on the impact of the impact factor relative to the other impact factors, updating an impact-factor score for the impact factor associated with the interactive impact-factor indicator.” Instances in Thomas, where there is feedback about teams in comment snippets in FIG. 3, and feedback and team report elements are listed in the “Scores” section in FIG. 2, the score value for feedback and the score value for team have an effect on each other. Glint teaches similar functionality using similar interfaces (see p. 8). The effect reads on the claimed “impact of the impact factor relative to the other impact factors,” and any changes in values of the report elements due to the effect, reads on the claimed “updating an impact-factor score for the impact factor associated with the interactive impact-factor indicator.” The rationales for combining the teachings of Thomas and Glint, as specified in the rejection of independent claim 1, also apply to this rejection of claim 7.
Regarding claim 8, the combination of Thomas and Glint teaches the following limitations:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to: determine, in response to a selection of an action planning option to generate an action plan in connection with the suggested impact factor, one or more available actions for improving a relative performance of the entity for the suggested impact factor.” Glint teaches, “Recommended Action Plans” (p. 19), “My Action Plans” (p. 29), and “My Actions” (p. 34), including a listing of “Suggested Actions” (p. 34), and “Resources” associated with “Action Plan” (p. 41). The generation of data for the action plans and actions for improving drivers, in Glint, reads on the claimed “determine, in response to a selection of an action planning option to generate an action plan in connection with the suggested impact factor, one or more available actions for improving a relative performance of the entity for the suggested impact factor.”
“Provide, for display on the client device, a recommended action of the one or more available actions.” See the immediately preceding bullet point. The providing of data for the listings of actions and related resources, in Glint, reads on the claimed “provide, for display on the client device, a recommended action of the one or more available actions.”
“Generate, for display on the client device in response to a selection of the recommended action via the client device, the action plan comprising the recommended action in connection with the suggested impact factor.” See the immediately preceding bullet points. The displaying of actions and related resources, in Glint, reads on the claimed “generate, for display on the client device in response to a selection of the recommended action via the client device, the action plan comprising the recommended action in connection with the suggested impact factor.”
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the displayed interfaces, of Thomas, to include the action plans and actions, of Glint, to “help teams develop a strategy for success,” as taught by Glint (p. 41).
Regarding independent claim 9, while the claims are of different scope relative to claims 1, the claim recites limitations similar to the limitations recited by claim 1. Limitations recited by claim 9 that are not recited by claim 1, including the claimed “non-transitory computer readable storage medium” and “computing device,” are taught by the combination of Thomas and Glint (see independent claims 9 and 15 of Thomas). Thus, claim 9, like claim 1, are rejected under 35 USC 103 as obvious in view of the combination of Thomas and Glint.
Regarding claim 12, the combination of Thomas and Glint teaches the following limitations:
“The non-transitory computer readable storage medium as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to identify the indicators of the set of impact factors by determining that a threshold number of the unstructured responses comprise an indication of at least one impact factor of the set of impact factors.” Thomas discloses, in col. 4, ll. 61-67, “FIG. 2 illustrates an exemplary user interface for displaying analysis of data describing employees of an organization, in accordance with an embodiment of the invention. The user interface 200 illustrated in FIG. 2 presents results of surveys presented to employees of an enterprise requesting feedback from the employees.” The generating of widgets and report elements shown in the interface depicted by FIG. 2 of Thomas reads on the claimed “identify the indicators of the set of impact factors.” The widgets and report elements of Thomas being based on contents of survey results (including text comments) reads on the claimed “by determining that a threshold number of the unstructured responses comprise an indication of at least one impact factor of the set of impact factors,” wherein an exemplary “threshold number” is the number one.
Regarding claim 13, the combination of Thomas and Glint teaches the following limitations:
“The non-transitory computer readable storage medium as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to: based on a selection from the client device, filter the set of impact factors according to an emotional characteristic of unstructured responses corresponding to one or more impact factors from the set of impact factors.” Glint teaches, on p. 33, “Comment Sentiment,” “positive sentiment,” and “negative sentiment,” related to drivers such as “Communication.” Operating the interface to list positive sentiment drivers and negative sentiment drivers from comments, in Glint, reads on the claimed “based on a selection from the client device, filter the set of impact factors according to an emotional characteristic of unstructured responses corresponding to one or more impact factors from the set of impact factors.”
“Provide, for display on the client device, a plurality of interactive impact-factor indicators corresponding to the filtered set of impact factors.” See the listing of drivers on pp. 33 and 37 of Glint. Displaying of the drivers, in Glint, reads on the claimed “provide, for display on the client device, a plurality of interactive impact-factor indicators corresponding to the filtered set of impact factors.” The rationales for combining the teachings of Thomas and Glint, as specified in the rejection of independent claim 9, also apply to this rejection of claim 13.
Regarding claim 14, the combination of Thomas and Glint teaches the following limitations:
“The non-transitory computer readable storage medium as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine the impact-factor rankings for the set of impact factors by determining a relative performance of the entity for an impact factor from the set of impact factors relative to relative performances of a set of peers of the entity or relative to a maximum performance metric.” Thomas teaches, in FIG. 2, comparing scores to benchmarks, as shown by the “Benchmark 65” indicator below the “eSat” in the upper left corner, and the “6 Scores Above Benchmark” and “2 Scores Below Benchmark” indicators towards the right. Similarly, Glint teaches, “Comparison” and “vs Company Average” and “vs Benchmark” (p. 17), and “comparisons to external benchmarks” (p. 39). The scoring involving comparing values relative to benchmarks, company averages, and the like, in Thomas and Glint, reads on the claimed “determine the impact-factor rankings for the set of impact factors by determining a relative performance of the entity for an impact factor from the set of impact factors relative to relative performances of a set of peers of the entity.” The rationales for combining the teachings of Thomas and Glint, as specified in the rejection of independent claim 9, also apply to this rejection of claim 14.
Regarding claim 15, the combination of Thomas and Glint teaches the following limitations:
“The non-transitory computer readable storage medium as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the computing device to: identify, from additional unstructured responses to a plurality of electronic survey questions, indicators of additional impact factors corresponding to the entity, wherein the plurality of electronic survey questions are associated with the entity.” Similar limitations were recited in independent claim 1. See the passages of Thomas and Glint from the rejection of claim 1. Continual operation of the systems and processes of the combination of Thomas and Glint reads on the “additional” aspects of these limitations. Note, for example, p. 13 of Glint teaching thanking users for completing pulse surveys, while informing them of future pulses.
“Generate additional impact-factor scores for the additional impact factors.” Similar limitations were recited in independent claim 1. See the passages of Thomas and Glint from the rejection of claim 1. Continual operation of the systems and processes of the combination of Thomas and Glint reads on the “additional” aspects of these limitations.
“Determine rankings for the additional impact factors in connection with the impact-factor rankings for the set of impact factors and a relative performance of the entity for the additional impact factors.” Similar limitations were recited in independent claim 1. See the passages of Thomas and Glint from the rejection of claim 1. Continual operation of the systems and processes of the combination of Thomas and Glint reads on the “additional” aspects of these limitations.
“Provide the interactive impact-factor indicator representing the suggested impact factor based on the impact-factor rankings of the set of impact factors and the rankings for the additional impact factors.” Similar limitations were recited in independent claim 1. See the passages of Thomas and Glint from the rejection of claim 1. Continual operation of the systems and processes of the combination of Thomas and Glint reads on the “additional” aspects of these limitations.
Regarding independent claim 16, while the claim is of different scope relative to independent claims 1 and 9, the claim recites limitations similar to those of claims 1 and 9. Thus, claim 16 is rejected under 35 USC 103 as obvious in view of the combination of Thomas and Glint, for at least the same reasons as claims 1 and 9.
Regarding claim 19, while the claim is of different scope relative to claim 4, the claim recites limitations similar to those of claim 4. Thus, claim 19 is rejected under 35 USC 103 as obvious in view of the combination of Thomas and Glint for at least the same reasons as claim 4.
Regarding claim 20, while the claim is of different scope relative to claim 8, the claim recites limitations similar to those of claim 8. Thus, claim 20, like claim 8, is rejected under 35 USC 103 as obvious in view of the combination of Thomas and Glint for at least the same reasons as claim 8.
Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Glint, and further in view of U.S. Pat. App. Pub. No. 2018/0240138 A1 to Le et al. (“Le”).
Regarding claim 2, the combination of Thomas and Glint teaches the following limitations:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to generate the set of impact-factor scores for the set of impact factors by determining, for an impact factor of the set of impact factors, a causal correlation between the impact factor and the target based on an R-squared coefficient for the impact factor and the target.” Glint shows, on p. 15, an interface depicting a set of drivers (e.g., “eSat,” “Empowerment,” etc.) and their score values, wherein the interface indicates a relationship between each of the drivers and “Engagement.” The generating of the driver scores, on Glint, reads on the claimed “further comprising instructions that, when executed by the at least one processor, cause the system to generate the set of impact-factor scores for the set of impact factors.” Each of the driver scores playing a role in overall engagement, in Glint, reads on the claimed “by determining, for an impact factor of the set of impact factors, a causal correlation between the impact factor and the target.” The rationales for combining the teachings of Glint with those of the other cited references, as specified in the rejection of independent claim 1, also apply to this rejection of claim 2.
Le teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by the combination of Thomas and Glint:
The claimed “causal correlation” is “based on an R-squared coefficient for the impact factor and the target.” As explained above, the combination of Thomas and Glint already teaches elements that read on the claimed “impact factor and the target.” Le teaches, in para. [0210], “as shown in FIG. 8D, the survey analysis system 104 calculates specific values ( e.g., P-value, effect size, confidence interval, sample size, R-Squared value, Line of Best Fit approximation, etc.) while performing the identified statistical tests.” The use of R-squared values, in Le, reads on the claimed “based on an R-squared coefficient.”
Le teaches collecting survey information and presenting statistical results (see title, abstract), similar to the claimed invention and to the combination of Thomas and Glint. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the scoring processes of the combination of Thomas and Glint, to include the use of R-squared values as in Le, to improve statistical accuracy with respect to analyzing survey information, as taught by Le (see para. [0210], FIG. 8D, 8F, and 9D).
Regarding claims 10 and 17, while the claims are of different scope relative to claim 2, the claims recite limitations similar to those of claim 2. Thus, claims 10 and 17 are rejected under 35 USC 103 as obvious in view of the combination of Thomas, Glint, and Le for at least the same reasons as claim 2.
Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Glint, and further in view of U.S. Pat. App. Pub. No. 2019/0179834 A1 to Chandna et al. (“Chandna”).
Regarding claim 3, the combination of Thomas and Glint teaches the following limitations:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to generate the set of impact-factor scores for the set of impact factors.” As explained above, the combination of Thomas and Glint teaches elements that read on these limitations. For example, the software underlying the online system, in Thomas (FIG. 1), reads on the claimed “instructions that, when executed by the at least one processor, cause the system,” and the driver scores, in Thomas (FIG. 2) and Glint (p. 15), read on the claimed “impact-factor scores for the set of impact factors.”
Chandna teaches limitations below of claim 3 that do not appear to be explicitly taught in their entirety by the combination of Thomas and Glint:
“By: determining, for each impact factor of the set of impact factors, a relative weight that controls for other impact factors of the set of impact factors; and generating the set of impact-factor scores for the set of impact factors based on relative weights of the set of impact factors.” Chanda teaches, in para. [0059], “The aggregator (50) is configured to cooperate with the mapping unit (45) and the database (15) to compute a weighted score for each of the identified keyword corresponding to the mapped group of themes using the pre-determined weightage, and is further configured to compute a quantitative score for each of the mapped group of themes based on the weighted score and the pre-determined set of scoring rules.” Chanda teaches, in para. [0060], “The aggregator (50) includes a weightage unit (52) and a scoring unit (54). The weightage unit (52) provides a weightage score to each of the word present in the tokens based on the pre-determined weightage for each keyword.” Chanda teaches, in para. [0061], “The scoring unit (54) is configured to cooperate with the weightage unit (52) to compute the quantitative score for each of the mapped group of themes based on the weighted score.” Determining weightage scores, in Chanda, when applied to the scoring in the combination of Thomas and Glint, reads on the claimed “determining, for each impact factor of the set of impact factors, a relative weight that controls for other impact factors of the set of impact factors.” Generating weighted scores based thereon, in Chandna, when applied to the scoring in the combination of Thomas and Glint, reads on the claimed “generating the set of impact-factor scores for the set of impact factors based on relative weights of the set of impact factors.”
Chandna teaches, in its abstract, “mapping employees’ sentiments,” similar to the claimed invention and the combination of Thomas and Glint. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have related the report elements to the keywords word cloud and comment snippets, in Thomas, in the way that the keywords from user inputs are related to the themes, in Chandna, because doing so is a way to identify employee sentiments from employee inputs, as taught by Chandna (see paras. [0052] to [0063]).
Regarding claims 11 and 18, while the claims are of different scope relative to claim 3, the claims recite limitations similar to those of claim 3. Thus, claims 11 and 18 are rejected under 35 USC 103 as obvious in view of the combination of Thomas, Glint, and Chandna for at least the same reasons as claim 3.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Glint, and further in view of U.S. Pat. App. Pub. No. 2018/0357579 A1 to Joi et al. (“Joi”).
Regarding claim 5, the combination of Thomas and Glint teaches the following limitations:
“The system as recited in claim 1, further comprising instructions that, when executed by the at least one processor, cause the system to determine the impact-factor rankings by: generating a relative-performance score for the entity representing a comparison between a relative performance of the entity for an impact factor of the set of impact factors and relative performances of additional entities for the impact factor.” Thomas teaches, in FIG. 2, comparing scores to benchmarks, as shown by the “Benchmark 65” indicator below the “eSat” in the upper left corner, and the “6 Scores Above Benchmark” and “2 Scores Below Benchmark” indicators towards the right. Similarly, Glint teaches, “Comparison” and “vs Company Average” and “vs Benchmark” (p. 17), and “comparisons to external benchmarks” (p. 39). The scoring involving comparing values relative to benchmarks, company averages, and the like, in Thomas and Glint, reads on the claimed “generating a relative-performance score for the entity representing a comparison between a relative performance of the entity for an impact factor of the set of impact factors and relative performances of additional entities for the impact factor.” The rationales for combining the teachings of Thomas and Glint, as specified in the rejection of independent claim 1, also apply to this rejection of claim 5.
Joi teaches limitations below of claim 5 that do not appear to be explicitly taught in their entirety by the combination of Thomas and Glint:
“Ranking the set of impact factors based in part on a combination of the impact-factor score for the impact factor corresponding to the entity and the relative-performance score for the entity.” The ordering, shown in FIG. 3 of Joi, reads on the claimed “ranking.” Ordering the report elements (e.g., the drivers) in the combination of Thomas and Glint, per the teachings Joi, wherein values for the report elements are based on scores, reads on the claimed “ranking the set of impact factors based in part on a combination of the impact-factor score for the impact factor corresponding to the entity and the relative-performance score for the entity.”
Joi teaches survey insight reporting (see title), similar to the claimed invention and to the combination of Thomas and Glint. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the displayed scores and related listings of the combination of Thomas and Glint, to include the ranking or ordering, and benchmarking, of Joi, to facilitate differentiation between data that is more noteworthy and data that is less noteworthy, as taught by Joi (see para. [0081]).

Response to Arguments
	On pp. 14-20 of the Amendment/Response, the applicant argues for reconsideration and withdrawal of the claim rejection under 35 USC 101. More specifically, the applicant argues that: the claims are not directed to an abstract idea because they provide a specific improvement to the way computers operate, based on rationales from Core Wireless and an assertion that claim limitations include an improved graphical user interface (Amendment/Response, pp. 15-17); the claims include more than merely mental processes, based on rationales from SRI Int’l and an assertion that the limitations of the claims cannot be practically performed in the human mind (due to claim limitations including computing devices implementing a specific graphical interface with specific interactive elements) (Amendment/Response, pp. 17 and 18); the claims integrate any abstract idea into a practical application, based on an assertion that the claims achieve a technological solution to a technologic problem specific to providing interactive electronic survey results and analysis within a graphical user interface (Amendment/Response, pp. 18 and 19); and the claims include significantly more than an abstract idea, based on an assertion that the claims amount to an inventive concept, citing CosmoKey (Amendment/Response, pp. 19 and 20).
	The examiner finds the applicant’s arguments above, directed toward the 35 USC 101 rejection, unpersuasive. MPEP 2106.05(a)(I) mentions Core Wireless as an example courts have indicated may show an improvement in computer-functionality, thereby warranting eligibility. The MPEP references Core Wireless with the following: “An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018).” The rationale from Core Wireless does not apply to the claims of the present application. In Core Wireless, the improvement to the user interface for electronic devices involves displaying an application summary of unlaunched applications. The claims of the present application involve displaying data generated by a launched application or program. The user interface is not improved, but rather, the user interface operates conventionally, with any “improvement” being related to the contents of the data being displayed by the user interface. With the claims of the present application, computer capabilities are not improved, and instead, a computer with a user interface is invoked merely as a tool to display the claimed data. As such, the claims of the present application do not warrant a finding of eligibility. (See MPEP 2106.05(a)(I), referencing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016).) The claims of the present application are, therefore, less like the claims in Core Wireless, and more like the claims in Interval Licensing (“Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018)”) and Trading Technologies (“Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)”), which are examples courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)). The examiner contends that these rebuttals also address the applicant’s arguments relating to MPEP 2106.04(d), due to the relationship between evaluating improvements under MPEP 2106.04(d) and under MPEP 2106.05(a) (see MPEP 2106.04(d)(1)).
	The examiner also finds the applicant’s 35 USC 101 arguments unpersuasive because the rationales from SRI Int’l are not applicable to the claims of the present application. MPEP 2106.04(a)(2)(III)(A) refers to SRI Int’l as an example of claims that do not recite mental processes because they cannot be practically performed in the human mind, because SRI Int’l involves “a claim to detecting suspicious activity by using network monitors and analyzing network packets, SRI Int’l, 930 F.3d at 1304.” The claims of the present application recite nothing analogous to the network monitors and network packets that form the basis for eligibility in SRI Int’l. Rather, the claims of the present application recite various data elements (text, numerical values, and the like) that can be considered and manipulated by the human mind. The claims of the present application amount to performing a mental process on a generic computer, which does not warrant a finding of eligibility. (See MPEP 2106.04(a)(2)(III)(C).) The fact that the claim limitations include computer limitations (e.g., the claimed “system,” “processor,” “non-transitory computer readable storage medium,” “display,” and “client device”) do not prevent treatment of the claim limitations as mental processes, as abstract idea elements are considered in Step 2A, Prong One of the eligibility analysis, while additional elements are considered in Step 2A, Prong Two. (See MPEP 2106.04(a) and 2106.05.)
	The examiner also finds the applicant’s 35 USC 101 arguments unpersuasive because the rationales from CosmoKey are not applicable to the claims of the present application. CosmoKey is relevant in instances where a specific technique departs from earlier approaches to solve a specific computer problem. The claims of the present application do not depart from earlier approaches to solve a specific computer problem. Instead, the claims of the present application aim to solve a problem associated with conveying survey data, whether it be in the real world or in a computer environment. No specific computer problem is solved by the applicant’s claimed invention. The relationship between any problem being solved by the claimed invention and computers amounts merely to computers being the technological environment in which various data processing steps take place, which does not warrant a finding of eligibility. (See MPEP 2106.05(h).) 
	On pp. 20-23 of the Amendment/Response, the applicant argues for reconsideration and withdrawal of the claim rejections under 35 USC 103. Specifically, the applicant argues that the previously-cited Thomas, Childress, Chandna, Joi, Le, Li, and Amos references, fail to teach or suggest limitations added to the independent claims by the applicant via the Amendment/Response. The examiner finds the arguments unpersuasive. The current grounds of rejection include the newly-cited Glint reference, which provides the allegedly missing teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The screenshots are from the following URLs: https://www.glintinc.com/people-success-platform/, https://www.glintinc.com/employee-engagement/, https://www.glintinc.com/employee-lifecycle/, https://www.glintinc.com/manager-effectiveness, and https://www.glintinc.com/team-effectiveness/, and were last accessed on 24 October 2022 from The Internet Archive Wayback Machine from the following URLs: web.archive.org/web/20180815114831/https://www.glintinc.com/people-success-platform/, web.archive.org/web/20180815113143/https://www.glintinc.com/ employee-engagement/, web.archive.org/web/20180815111407/https://www.glintinc.com/employee-lifecycle/, web.archive.org/web/20180815105349/https://www.glintinc.com/manager-effectiveness/, and web.archive.org/web/201808151003 53/https://www.glintinc.com/team-effectiveness/, respectively.